Citation Nr: 0014320	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  89-45 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to service connection for thyroid nodular 
disease.

Entitlement to service connection for bilateral cataracts.

Entitlement to service connection for a low back disability.

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 70 percent disabling.

Entitlement to an effective date earlier than June 8, 1998, 
for a total rating for compensation purposes based on 
unemployability.


REPRESENTATION

Appellant represented by:	Curtis Murph, Jr., attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1951 to February 
1955.

In July 1990, the Board of Veterans' Appeals (Board) found 
that a December 1979 Board decision had denied service 
connection for arthritis of the spine.  The July 1990 Board 
decision determined that a new factual basis had not been 
established, including consideration of new criteria for 
determining entitlement to service connection for a 
disability based on exposure to ionizing radiation, to grant 
service connection for arthritis of the spine.

In 1993, the veteran submitted an application to reopen the 
claim for service connection for a low back disability.  This 
appeal comes to the Board from RO decisions in the 1980's and 
1990's that denied service connection for thyroid nodular 
disease and bilateral cataracts, determined that there was no 
new and material evidence to reopen the claim for service 
connection for a low back disability, increased the 
evaluation for PTSD from 30 to 70 percent, and assigned a 
total rating for compensation purposes based on 
unemployability, effective from June 8, 1998.  In July 1990 
and June 1991, the Board remanded the issue of service 
connection for thyroid nodular disease to the RO for 
additional development.  In October 1996 and March 1998, the 
Board remanded the issues of entitlement to service 
connection for thyroid nodular disease and bilateral 
cataracts, whether there was new and material evidence to 
reopen a claim for service connection for a low back 
disability, and entitlement to an increased evaluation for 
PTSD to the RO for additional development.

Since the July 1990 Board decision, determining that a new 
factual basis had not been presented since the December 1979 
Board decision to deny service connection for arthritis of 
the spine, various revisions in the laws and regulations for 
establishing service connection for a disease based on 
exposure to ionizing radiation have been made.  These 
revisions create a new basis of entitlement for service 
connection of a disease based on exposure to ionizing 
radiation and the veteran's claim for service connection for 
a low back disorder based on injury and/or exposure to 
ionizing radiation in service is a claim separate and 
distinct from the previously denied claim in the July 1990 
Board decision.  Spencer v. Brown, 4 Vet. App. 283 (1993).  
Hence, the Board has classified the issues as shown on the 
first page of this decision.

The issue of entitlement to an effective date earlier than 
June 8, 1998, for a total rating for compensation purposes 
based on unemployability will be addressed in the remand 
section of this decision.

At a hearing before the undersigned in January 2000, the 
veteran seemed to be requesting service connection for other 
disabilities, applying to reopen claims for service 
connection for various conditions that had been previously 
denied by the RO, and/or other benefits based on exposure to 
ionizing radiation in service.  These issues have not been 
certified to the Board for appellate consideration and will 
not be addressed.  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The July 1990 Board decision notes the presence of the 
veteran's arthritis of the spine first shown more than one 
year after separation from service, and the post-service 
medical records show that the veteran currently has bilateral 
cataracts and a thyroid disorder, first found many years 
after service.

2.  The veteran participated at the Operation IVY test site 
while assigned to the USS LST 836 in 1952 and a scientific 
dose reconstruction indicates he would have received a 
probable dose of 0.007 rem gamma at that time.

3.  Reports from a private physician causally link the 
veteran's arthritis of the spine, bilateral cataracts, and 
thyroid disorder to exposure to ionizing radiation while in 
service.

4.  The veteran's PTSD is manifested primarily by daily 
ruminations and nightmares of experiences in service; 
variable short term and immediate memory impairment; 
unreliable and unpredictable emotions; inflexible and 
inefficient behavior; anxiety, anger, and irritability; and 
occasional depression that produce total occupational and 
social impairment and render him demonstrably unable to 
obtain or retain substantial gainful employment.


CONCLUSIONS OF LAW

1.  The claims for service connection for a thyroid disorder, 
cataracts of the eyes, and a low back disability are well 
grounded.  38 U.S.C.A. § 5107(a).

2.  The criteria for an increased evaluation of 100 percent 
for PTSD are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Code 9411, effective prior to November 7, 
1996, and 4.130, Code 9411, effective as of November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Thyroid Nodular Disease, Bilateral 
Cataracts, and a Low Back Disability

In Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 188 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e. plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

The threshold question to be answered with regard to the 
claims for service connection for thyroid nodular disease, 
bilateral cataracts, and a low back disability is whether the 
veteran has presented evidence of well-grounded claims; that 
is, evidence which shows that the claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  "The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court")" has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

Service connection may be granted for a disease based on 
ionizing radiation exposure in service when there is medical 
evidence linking it to such incident.  Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994).  In the absence of competent 
medical evidence linking a disability to service, diseases 
specific to radiation-exposed veterans, such as various forms 
of cancers, listed under 38 C.F.R. § 3.309(d) (1999) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as various forms of cancer, listed under 38 C.F.R. 
§ 3.311(b)(2) (1999) found 5 years or more after service in 
an ionizing radiation exposed veteran may be service-
connected if the VA Under Secretary for Benefits, who may 
request an advisory medical opinion from the VA Under 
Secretary for Health, determines that they are related to 
ionizing radiation exposure while in service or if they are 
otherwise linked medically and scientifically to ionizing 
radiation exposure while in service.

A letter from the Defense Nuclear Agency dated in November 
1990 notes that the veteran was at the Operation IVY test 
site while assigned to the USS LST 836 in 1952.  It was noted 
that a careful search of dosimetry data revealed no record of 
radiation exposure for the veteran.  A scientific dose 
reconstruction, however, indicated he would have received a 
probable dose of 0.007 rem gamma.  

Reports from Green B. Neal, M.D., received in the 1990's, 
note that the veteran has degenerative arthritis, thyroid 
nodules, and posterior subcapsular cataracts, and Dr. Neal 
links these conditions to the veteran's exposure to ionizing 
radiation in service.  The provisions of 38 C.F.R. § 3.311(b) 
permit claimants whose conditions are not on the list of 
radiogenic diseases found in 38 C.F.R. § 3.311(b)(2) to 
establish service connection by demonstrating that the 
conditions are radiogenic diseases.  38 C.F.R. § 3.311(b)(4).  
The unrebutted medical evidence of Dr. Neal indicates that 
the veteran's low back arthritis, thyroid problems, and 
bilateral cataracts are radiogenic diseases.  

In this case, the evidence shows that the veteran's claims 
for service connection for thyroid nodular disease, bilateral 
cataracts, and arthritis of the spine are well grounded under 
the above-noted legal and regulatory criteria, and decisions 
of the Court. 


II.  Increased Evaluation for PTSD

A.  Factual Background

The veteran had active service from March 1951 to February 
1955. 

The veteran's original claims folder has been lost, and 
efforts by the RO to locate the file, including a general 
"circularization" in 1994, have been unsuccessful.  Rebuilt 
claims folders have been prepared based on evidence received 
in the 1990's.

An April 1992 RO rating decision increased the evaluation for 
PTSD from 10 to 30 percent, effective from September 1991.  

A summary of the veteran's hospitalization at a VA medical 
facility from May 19, 1993 to July 2, 1993, shows treatment 
for PTSD.  He had depression, anxiety, nightmares, insomnia, 
intrusive thoughts, flashbacks, irritability, and social 
isolation.  On mental status examination at admission he was 
alert, oriented, rational, anxious, and depressed.  There was 
no evidence of looseness of associations or delusions.  He 
was preoccupied with intrusive thoughts and nightmares of 
experiences in combat in Korea.  His memory, insight, 
knowledge, and judgment were fair.  He denied homicidal and 
suicidal ideation.  His GAF (global assessment of 
functioning) was 50 in the past year and at the time of 
hospital discharge.  He was considered competent, but 
unemployable.

A December 1993 RO rating decision assigned a total rating 
for PTSD under the provisions of 38 C.F.R. § 4.29, effective 
from May 19 through July 1993, and then assigned a 70 percent 
evaluation for the PTSD, effective from August 1993.  The 
70 percent rating for this disorder has remained unchanged 
since then.

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions in the 1990's.  
The more salient medical reports with regard to his claim for 
a higher rating for PTSD are discussed in the following 
paragraphs.

VA medical reports of the veteran's outpatient treatment show 
that he was seen on various dates since 1991 for symptoms of 
PTSD that were considered severe and that he has been 
considered unemployable since 1993.  Some of these reports 
are discussed in the following paragraphs.  

A report of the veteran's outpatient treatment in July 1993 
notes the presence of PTSD and that he was unemployable.  A 
report of his treatment in December 1994 shows complaints of 
poor sleep, nightmares, intrusive thoughts, rumination and 
preoccupation with atomic blasts and memories of trauma in 
Korea.  The assessment was PTSD, chronic and severe.  It was 
noted that the veteran's industrial impairment was total and 
permanent.

A VA report of the veteran's outpatient treatment in June 
1995 notes that he had poor sleep, nightmares, flashbacks, 
intrusive thoughts, anxiety, anger, and irritability due to 
severe PTSD.  He was considered unemployable and totally 
disabled due to this disorder.

A report of the veteran's VA outpatient treatment in November 
1996 shows that he had daily ruminations about the health 
effects of atomic/hydrogen bomb, intrusive thoughts of the 
Korean conflict, inflexibility, inefficiency, reduced 
persistence and pace, reduced initiative and variable short 
term and immediate memory impairment, reduced attention span 
and concentration, unreliable and unpredictable emotions, and 
inflexible and inefficient behavior.  The assessment was 
severe and chronic PTSD.  The veteran was considered 
unemployable for any regular day to day job.  

The above assessments on the severity of the veteran's PTSD 
were made by a psychologist and reiterated in a memorandum 
dated in June 1997 to a psychiatrist.  The psychiatrist 
examined the veteran in June 1997 and found him quite 
pleasant.  The veteran reported that he got depressed and 
angry some times, but that in general his mood was good.  He 
denied hallucinations and there was no evidence of delusions.  
His judgment was good.  Insight was fair.  He was capable of 
remembering 3 objects over 5 minutes and his general fund of 
knowledge was good.  The impression was PTSD.  The examiner 
concluded that the veteran was able to function socially and 
to have some relationships, and that he was not isolated.  
The examiner considered the veteran to be moderately to 
severely disabled by his PTSD.

At a hearing before a hearing officer at the RO in January 
1996 and at a hearing before the undersigned in January 2000 
the veteran testified to the effect that his PTSD was more 
severe than currently rated.


B.  Legal Analysis

The veteran's claim for an increased evaluation for PTSD is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 70 percent evaluation is warranted for PTSD where the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community and there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The veteran must be 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, diagnostic code 9411, effective prior to 
Nov. 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

The veteran's testimony at hearings on appeal is to the 
effect that his PTSD is more severe than currently evaluated, 
and this evidence is supported by various medical reports.  
The overall evidence indicates that his PTSD is manifested by 
various symptoms, including ruminations and nightmares of 
experiences in service; variable short term and immediate 
memory impairment; unreliable and unpredictable emotions; 
inflexible and inefficient behavior; anxiety, anger, and 
irritability; and occasional depression.  

The summary of the veteran's VA hospitalization from May to 
July 1993 indicates that he was unemployable and socially 
isolated, and various reports of his evaluations by a 
psychologist from 1993 to 1997 indicate that he is 
unemployable due to PTSD symptoms.  While the psychiatrist 
who conducted the June 1997 VA examination concluded that the 
PTSD symptoms produced moderate to severe social and 
industrial impairment, the preponderance of the evidence 
indicates the presence of PTSD symptoms that produce total 
occupational and social impairment and that render the 
veteran demonstrably unable to obtain or retain substantial 
gainful employment.


In Johnson v. Brown, 7 Vet. App. 95, 97 (1994), the Court 
upheld the VA Secretary's interpretation that the criteria 
for a 100 percent rating "are each independent bases for 
granting a 100 percent rating."  Accordingly, the Board 
finds that the evidence supports granting a total rating for 
the veteran's PTSD based on the criteria of diagnostic code 
9411, effective prior to or as of November 7, 1996.






ORDER

The claims for service connection for thyroid nodular 
disease, bilateral cataracts, and a low back disability are 
well grounded.  To this extent only, the claims are granted.

A 100 percent rating for PTSD is granted, subject to the 
regulations applicable to the payment of monetary benefits.



REMAND

Because the claims for service connection for thyroid nodular 
disease, bilateral cataracts, and a low back disability are 
well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. 78.

In this case, the evidence shows that the veteran's claims 
for service connection for thyroid nodular disease, bilateral 
cataracts, and arthritis of the spine are well grounded and 
that these conditions are considered radiogenic diseases 
under the provisions of 38 C.F.R. § 3.311(b)(2).  Hence, the 
claims for service connection for these conditions must be 
adjudicated on the merits under the provisions of this 
regulation.


At the hearing before the undersigned in January 2000, the 
veteran testified to the effect that he had been unemployable 
due to service-connected disabilities, including his low back 
disability, since November 1978 when he received disability 
retirement benefits from the state.  The medical records in 
the possession of the state, and the decision of the state 
awarding the veteran disability retirement benefits, are 
relevant to the veteran's claims for service connection for 
various conditions and for an earlier effective date for the 
assignment of a total rating for compensation purposes based 
on unemployability, and should be obtained.  Murincsak v. 
Derwinski, 1 Vet. App. 180 (1991).

In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
submit information with regard to the 
award of his disability retirement 
benefits from a state.  He should provide 
the name and address of the state agency 
that awarded him disability retirement 
benefits, and other relevant information 
such as the date of the award.  After 
obtaining any needed release form from 
the veteran, the RO should directly 
contact the state agency and obtain 
copies of medical records in possession 
of that agency and related to the award 
of disability retirement benefits.  A 
copy of that agency's decision regarding 
the award of disability retirement 
benefits should also be obtained.

2.  The RO must develop the claims for 
service connection for a low back 
disability, thyroid nodular disease, and 
bilateral cataracts under 38 C.F.R. 
§ 3.311(b) requiring referral to the VA 
Under Secretary for Benefits for 
consideration under § 3.311(c)..

3.  After the above actions, if a 
decision remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to him and his 
attorney.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals


 



